COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MANOJ BHARGAVA,                                                No. 08-09-00016-CV
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                           County Court at Law No 5
                                                 §
 CUSTOM NUTRITION                                              of Dallas County, Texas
 LABORATORIES, LLC.,                             §
                                                               (TC # CC-07-14515-E)
                        Appellee.                §


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion to dismiss the appeal pursuant

to TEX .R.APP .P. 42.1(a)(1) because the trial court has vacated the order which Appellant sought to

appeal. When the judgment of this Court can have no effect on an existing controversy, a case

becomes moot and should be dismissed. See F.D.I.C. v. Nueces County, 886 S.W.2d 766, 767 (Tex.

1994); Restrepo v. First Nat'l Bank of Dona Ana County, New Mexico, 888 S.W.2d 606, 607

(Tex.App.--El Paso 1994, no writ). We therefore grant the motion and dismiss the appeal. Costs are

taxed against Appellant. See TEX .R.APP .P. 42.1(d).


April 2, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.